Cite as 2017 Ark. 289


                 SUPREME COURT OF ARKANSAS
                                       No.   CR-07-328


TILTON RHODES                                   Opinion Delivered OCTOBER 26,
                              PETITIONER 2017

V.                           PRO SE MOTION FOR
                             TRANSCRIPT [DREW COUNTY
STATE OF ARKANSAS            CIRCUIT COURT, NO. 22CR-05-
                  RESPONDENT 185]


                                                RESPONSE ORDERED.


                          JOSEPHINE LINKER HART, Associate Justice

        Following his 2006 conviction on charges of rape and sexual assault, petitioner Tilton

 Rhodes, who was represented by counsel, appealed the judgment, and the Arkansas Court

 of Appeals affirmed. Rhodes v. State, 102 Ark. App. 73, 281 S.W.3d 758 (2008). Rhodes

 filed a motion in this court in which he asserts that he is indigent and seeks a copy of the

 transcript lodged on direct appeal in that case. Rhodes’s attorney, William Howard, has

 failed to file a response to the motion, which we require before we reach the merits of

 Rhodes’s motion. Howard is accordingly directed to file a response in accord and with

 Arkansas Rule of Appellate Procedure–Criminal 19 (2016), as indicated below, within ten

 days of this opinion.

        Howard must respond even if he believes the motion has no merit; and Rule 19

 makes counsel’s response mandatory. Ark. R. App. P.–Crim. 19(b); Geatches v. State, 2016
Ark. 452, at 4, 505 S.W.3d 691, 693. Howard’s response must state (1) whether he has the

 requested copy in his possession; (2) whether, if so, the copy is paper or some other format;
                                   Cite as 2017 Ark. 289

(3) whether the copy was provided to his client. See Ark. R. App. P.–Crim. 19(b). If

Howard’s response indicates that he has a copy in his possession, but he has not provided it

to his client, then the response must also either commit to provide the requested documents

or provide good cause for the failure to do so. See Ark. R. App. P.–Crim. 19. After we

have received Howard’s response, we will address Rhodes’s request that he be provided a

copy of the transcript at State expense.

       Response ordered.




                                             2